         Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 1 of 14

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Danielle S. Futterman (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,
                                                     21-cv-5858 (LAK)
 Plaintiff

 v.                                                    [PROPOSED]
                                                      PRELIMINARY
 AIILLIWE,     AMASHIUSA,     CHEN                 INJUNCTION ORDER
 SHULING‘S,   COZY-US,   DAUDAN700,
 DHNINE, DW TECH LIMITED., EAST
 DEACONS, FHSJ, FRSHALOUIS, GORIMR,
 GUANGZHOUWANGPUMAOYIYOUXIANG
 ON, HAOMAISHANGMAO, HENGRUIQI
 FINANCIAL CONSULTING, HONG KONG
 FORTUNE SWING ELECTRONICS CO.,
 LIMITED, JUSCH, KANGBLI, KEUCHIMN,
 LEMINXIAODIAN,
 MEIXUEYUETISHANGMAOYOUXIANGON
 GSI,
 MENGCHENGXIANQUNRUISHANGMAOY
 OUXIANGONGSI, MORETOMATOES, NEW
 ENERGY REAL ESTATE(HK)LIMITED.,
 NSCY BOUTIQUE GROCERY STORE,
       Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 2 of 14

NUANTONG, PANLAX, QUANZHOU FUXI
CATERING CO., LTD., RAOWEIYAO,
REDPOWAIR, RENRUYI AUTO BEAUTY
SHOP,              SHENLIHONGDERR,
SHENYTYTIOY,    SHIEHER,   SPNDNFE,
TAIXINGUI, TRADITIONES, TUOSHENG V
STORE,      UTRATEONGS,       WIKD,
XIEJUANDUJIANZHUCAILIAO,
XIUYANMANZUZIZHIXIANWEICHENGXI
NGBAIHUODIAN,
YIWUJINSHANGYILIAOQIXIEYOUXIANG
ONGSI,
YIWUXIANGYUFUSHIYOUXIANGONGSI,
YOU ZHI QING, YPDKJ, YYSWEOKP,
ZHANGXIAOQINGSDAY,
ZHIXUEGAINIAN, ZHOUZONGJINLKX and
ZXMYBDZXM369,


Defendants
  Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 3 of 14

                               GLOSSARY

Term                     Definition
Plaintiff or Off-White   Off-White LLC
Defendants               AIILLIWE, Amashiusa, chen shuling‘s, Cozy-us,
                         daudan700, DHnine, DW Tech Limited., East deacons,
                         fhsj,              FRSHALOUIS,                   gorimr,
                         guangzhouwangpumaoyiyouxiangon,
                         haomaishangmao, Hengruiqi financial consulting,
                         Hong Kong Fortune Swing Electronics Co., Limited,
                         JUSCH, KangBLi, KeuChimn, leminxiaodian,
                         meixueyuetishangmaoyouxiangongsi,
                         MengChengXianQunRuiShangMaoYouXianGongSi,
                         Moretomatoes, New Energy Real Estate(HK)Limited.,
                         Nscy Boutique Grocery Store, NUANTONG, Panlax,
                         Quanzhou Fuxi Catering Co., Ltd., raoweiyao,
                         redpowair, Renruyi auto beauty shop, shenlihongderr,
                         shenytytioy, shieher, Spndnfe, Taixingui, traditiones,
                         Tuosheng        V      Store,    Utrateongs,      WikD,
                         xiejuandujianzhucailiao,
                         XiuYanManZuZiZhiXianWeiChengXingBaiHuoDian,
                         yiwujinshangyiliaoqixieyouxiangongsi,
                         yiwuxiangyufushiyouxiangongsi, you zhi qing,
                         YPDKJ,           yysweokp,          zhangxiaoqingsday,
                         zhixuegainian,             zhouzongjinlkx             and
                         ZXMYBDZXM369
Amazon                   Amazon.com, a Seattle, Washington-based, online
                         marketplace and e-commerce platform owned by
                         Amazon.com, Inc., a Delaware corporation, that allows
                         manufacturers and other third-party merchants, like
                         Defendants, to advertise, distribute, offer for sale, sell
                         and ship their retail products, which, upon information
                         and belief, primarily originate from China, directly to
                         consumers worldwide and specifically to consumers
                         residing in the U.S., including New York
Epstein Drangel          Epstein Drangel LLP, counsel for Plaintiff
New York Address         244 Madison Ave, Suite 411, New York, New York
                         10016
Complaint                Plaintiff’s Complaint
Application              Plaintiff’s Ex Parte Application for: 1) a temporary
                         restraining order; 2) an order restraining Merchant
                         Storefronts (as defined infra) and Defendants’ Assets
                         (as defined infra) with the Financial Institutions (as
                         defined infra); 3) an order to show cause why a
                         preliminary injunction should not issue; 4) an order
                         authorizing bifurcated and alternative service and 5) an
                         order authorizing expedited discovery
Abloh Dec.               Declaration of Virgil Abloh in Support of Plaintiff’s
                         Application
                                      i
  Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 4 of 14

Futterman Dec.            Declaration of Danielle S. Futterman in Support of
                          Plaintiff’s Application
Off-White Products        A young, successful luxury fashion label founded by
                          American creative designer Virgil Abloh, specializing
                          in men's and women's lifestyle and high-end streetwear,
                          as well as shoes, accessories, jewelry, homeware and
                          other ready-made goods
Off-White Registrations   U.S. Trademark Registration Nos.: 5,119,602 for “OFF
                          WHITE” for a variety of goods in Class 25 with a
                          constructive date of first use of January 25, 2012;
                          5,713,397 for “OFF-WHITE” for a variety of goods in
                          Class 25; 5,710,328 for “OFF-WHITE C/O VIRGIL
                          ABLOH” for a variety of goods in Class 9; 5,572,836
                          for “OFF-WHITE C/O VIRGIL ABLOH” for a variety
                          of goods in Class 25; 5,710,287 for “OFF-WHITE C/O
                          VIRGIL ABLOH” for a variety of goods in Class 14;

                          5,150,712 for         for a variety of goods in Class 18

                          and 25; 5,710,288 for         for a variety of goods in



                          Class 14; 5,307,806 for       for a variety of goods in


                          Class 18 and 25; 5,835,552 for          for a variety of


                          goods in Class 9; 5,387,983 for          for a variety of


                          goods in Class 25; 5,445,222 for         for a variety of


                          goods in Class 25; 5,800,414 for            for a variety


                          of goods in Class 9 and 25; 5,681,805 for            for


                          a variety of goods in Class 9; 5,663,133 for
                          for a variety of goods in Class 25; 6,054,044 for


                                  for a variety of goods in Class 25; 6,272,565


                          for              for a variety of goods in Class 25;

                                      ii
  Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 5 of 14



                        6,290,768 for                  for a variety of goods in

                        Class 25; 6,114,562 for                  for a variety of

                        goods in Class 25;     6,131,346 for                  for


                        a variety of goods in Class 18; 6,035,585 for for
                        a variety of goods in Class 25; and 6,137,880 for

                                                   for a variety of goods in
                        Class 25
Off-White Application   U.S. Trademark Serial Application No. 88/041,456 for


                                 , for a variety of goods in Class 18 and Class 25
Off-White Marks         The Marks covered by the Off-White Registrations and
                        Off-White Application
Counterfeit Products    Products bearing or used in connection with the Off-
                        White Marks, and/or products in packaging and/or
                        containing labels bearing the Off-White Marks, and/or
                        bearing or used in connection with marks that are
                        confusingly similar to the Off-White Marks and/or
                        products that are identical or confusingly similar to the
                        Off-White Products
Infringing Listings     Defendants’ listings for Counterfeit Products
User Accounts           Any and all websites and any and all accounts with
                        online marketplace platforms such as Amazon, as well
                        as any and all as yet undiscovered accounts with
                        additional online marketplace platforms held by or
                        associated with Defendants, their respective officers,
                        employees, agents, servants and all persons in active
                        concert or participation with any of them
Merchant Storefronts    Any and all User Accounts through which Defendants,
                        their respective officers, employees, agents, servants
                        and all persons in active concert or participation with
                        any of them operate storefronts to manufacture, import,
                        export, advertise, market, promote, distribute, display,
                        offer for sale, sell and/or otherwise deal in Counterfeit
                        Products, which are held by or associated with
                        Defendants, their respective officers, employees,
                        agents, servants and all persons in active concert or
                        participation with any of them
Defendants’ Assets      Any and all money, securities or other property or
                        assets of Defendants (whether said assets are located in
                        the U.S. or abroad)
Defendants’ Financial   Any and all financial accounts associated with or
                                    iii
  Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 6 of 14

Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as
                         Amazon.com, Inc., Amazon Payments, Inc. (“Amazon
                         Pay”), PayPal Inc. (“PayPal”), Payoneer Inc.
                         (“Payoneer”), PingPong Global Solutions, Inc.
                         (“PingPong”) and other companies or agencies that
                         engage in the processing or transfer of money and/or
                         real or personal property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly, by Amazon, such as Amazon.com, as well
                         as any and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                     iv
          Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 7 of 14




        WHERAS, Plaintiff having moved ex parte on July 8, 2021 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

        WHEREAS, on July 9, 2021, the Court entered an Order granting, in part, Plaintiff’s

Application (“TRO”) which ordered Defendants to appear on July 16, 2021 at 11:00 a.m. to show

cause why a preliminary injunction should not issue (“Show Cause Hearing”);

        WHEREAS, on July 29, 2021, Plaintiff filed a letter requesting to extend the TRO for a

period of fourteen (14) days, modify the briefing schedule and date of the Show Cause Hearing;

        WHEREAS, on August 11, 2021, the Court entered an order granting Plaintiff’s request,

extending the TRO, modifying the briefing schedule and adjourning the Show Cause Hearing to

August 25, 2021 at 9:30 a.m.1 (“August 11, 2021 Order”);

        WHEREAS, on August 17, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application and the August 11, 2021 Order on each and every Defendant;

        WHEREAS, no Defendants filed an opposition to Plaintiff’s application for a preliminary

injunction order.

                                                      ORDER

    1. Defendants and all persons in active concert and participation with them who receive actual

        notice of this Order are hereby restrained and enjoined from engaging in any of the

        following acts or omissions pending the final determination of this action:


1
 The August 11, 2021 Order indicated that no appearances were required at the Show Cause Hearing unless further
ordered by the Court.

                                                      1
Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 8 of 14




    i. manufacturing, importing, exporting, advertising, marketing, promoting,

       distributing, displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products or any other products bearing the Off-White Marks and/or

       marks that are confusingly similar to, identical to and constitute a counterfeiting

       and/or infringement of the Off-White Marks;

    ii. directly or indirectly infringing in any manner Plaintiff’s Off-White Marks;

   iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

       Off-White Marks, to identify any goods or services not authorized by Plaintiff;

   iv. using Plaintiff’s Off-White Marks or any other marks that are confusingly

       similar to the Off-White Marks on or in connection with Defendants’

       manufacturing, importing, exporting, advertising, marketing, promoting,

       distributing, displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

       action which is likely to cause confusion, cause mistake and/or to deceive

       members of the trade and/or the public as to the affiliation, connection or

       association of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by

       Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

       any product manufactured, imported, exported, advertised, marketed,

       promoted, distributed, displayed, offered for sale or sold by Defendants and

       Defendants’ commercial activities and Plaintiff;

   vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise



                                      2
     Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 9 of 14




               disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

               computer files, data, business records, documents or any other records or

               evidence relating to their User Accounts, Merchant Storefronts or Defendants’

               Assets and the manufacture, importation, exportation, advertising, marketing,

               promotion, distribution, display, offering for sale and/or sale of Counterfeit

               Products;

          vii. effecting assignments or transfers, forming new entities or associations, or

               creating and/or utilizing any other platform, User Account, Merchant Storefront

               or any other means of importation, exportation, advertising, marketing,

               promotion, distribution, display, offering for sale and/or sale of Counterfeit

               Products for the purposes of circumventing or otherwise avoiding the

               prohibitions set forth in this Order; and

         viii. knowingly instructing any other person or business entity in engaging in any of

               the activities referred to in subparagraphs 1(i) through 1(vii) above.

2. This Order is binding upon Defendants and all persons in active concert and participation

   with them who receive actual notice of this Order.

3. As sufficient cause has been shown, within seven (7) days of receipt of notice of this Order,

   any newly discovered persons in active concert and participation with Defendants who

   receive actual notice of this Order, including any Third Party Service Providers and

   Financial Institutions who satisfy those requirements shall locate and attach Defendants’

   Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

   counsel and provide Plaintiffs’ counsel with a summary report containing account details

   for any and all such accounts, which shall include, at a minimum, identifying information



                                             3
    Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 10 of 14




   for Defendants and Defendants’ User Accounts, contact information for Defendants

   (including mailing addresses and e-mail addresses), account numbers and account balances

   for any and all of Defendants’ Financial Accounts.

4. Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

   Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

   Eastern Districts of New York and Defendants who are served with this Order shall provide

   written responses under oath to such interrogatories within fourteen (14) days of service to

   Plaintiff’s counsel.

5. Plaintiff may serve requests for the production of documents pursuant to Rules 26 and 34

   of the Federal Rules of Civil Procedure and Defendants who are served with this Order,

   their respective officers, employees, agents, servants and attorneys and all persons in active

   concert and participation with any of them who receive actual notice of this Order shall

   produce all documents responsive to such requests within fourteen (14) days of service to

   Plaintiff’s counsel.

6. Within fourteen (14) days after receiving notice of this Order, all Financial Institutions who

   are served with this Order shall provide Plaintiff’s counsel all documents and records in

   their possession, custody or control (whether located in the U.S. or abroad) relating to any

   and all of Defendants’ Financial Accounts, User Accounts and Merchant Storefronts

   including, but not limited to, documents and records relating to:

      i.   account numbers;

     ii.   current account balances;




                                              4
    Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 11 of 14




    iii.   any and all identifying information for Defendants, Defendants’ User Accounts and

           Defendants’ Merchant Storefronts, including, but not limited to, names, addresses

           and contact information;

    iv.    any and all account opening documents and records, including, but not limited to,

           account applications, signature cards, identification documents and if a business

           entity, any and all business documents provided for the opening of each and every

           of Defendants’ Financial Accounts;

     v.    any and all deposits and withdrawals during the previous year from each and every

           one of Defendants’ Financial Accounts and any and all supporting documentation,

           including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

           account statements; and

    vi.    any and all wire transfers into each and every one of Defendants’ Financial

           Accounts during the previous year, including, but not limited to, documents

           sufficient to show the identity of the destination of the transferred funds, the identity

           of the beneficiary’s bank and the beneficiary’s account number.

7. Within fourteen (14) days of receipt of service of this Order, the Third Party Service

   Providers served with this Order shall provide to Plaintiff’s counsel all documents and

   records in its possession, custody or control (whether located in the U.S. or abroad) relating

   to Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

   limited to, documents and records relating to:

      i.   any and all User Accounts and Defendants’ Merchant Storefronts and account

           details, including, without limitation, identifying information and account numbers

           for any and all User Accounts and Defendants’ Merchant Storefronts that



                                              5
    Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 12 of 14




              Defendants have ever had and/or currently maintain with the Third Party Service

              Providers;

     ii.      the identities, location and contact information, including any and all e-mail

              addresses of Defendants;

    iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

              for accepting payment and any and all financial information, including, but not

              limited to, information associated with Defendants’ User Accounts and

              Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

              and listing history under such accounts and Defendants’ Financial Accounts with

              any and all Financial Institutions associated with Defendants’ User Accounts and

              Defendants’ Merchant Storefronts; and

    iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

              promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

              Products, or any other products bearing the Off-White Marks and/or marks that are

              confusingly similar to, identical to and constitute an infringement of the Off-White

              Marks.

8. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on Defendants if it is completed by any of the following means:

   a) delivery of: (i) a PDF copy of this Order or (ii) a link to a secure website (including

           NutStore, a large mail link created through Rmail.com and via website publication

           through   a     specific   page   dedicated   to   this   Lawsuit   accessible   through

           ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

           of this Order to Defendants’ e-mail addresses to be determined after having been



                                                 6
    Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 13 of 14




       identified by Amazon pursuant to Paragraph V(C) of the TRO.

9. As sufficient cause has been shown, service of this Order may be made on the Third Party

   Service Providers and Financial Institutions by any of the following means:

          a. delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

             PayPal Inc. will be able to download a PDF copy of this Order via electronic

             mail to PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

          b. delivery of: (i) a true and correct copy of this Order via Federal Express to

             Amazon.com, Inc. at Corporation Service Company 300 Deschutes Way SW,

             Suite 304, Tumwater, WA 98501, (ii) a PDF copy of this Order or (iii) a link to

             a secure website where Amazon.com, Inc. and Amazon Pay will be able to

             download a PDF copy of this Order via electronic mail to Deana Ahn counsel

             for Amazon Pay, at deanaahn@dwt.com;

          c. delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

             Payoneer Inc. will be able to download a PDF copy of this Order via electronic

             mail     to    Payoneer      Inc.’s    Customer     Service    Management        at

             customerservicemanager@payoneer.com and Edward Tulin, counsel for

             Payoneer Inc., at Edward.Tulin@skadden.com; and

          d. delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

             PingPong Global Solutions Inc. will be able to download a PDF copy of this

             Order via electronic mail to legal@pingpongx.com.

10. The $75,000.00 bond posted by Plaintiff shall remain with the Court until a final

   disposition of this case or until this Order is terminated.




                                              7
Case 1:21-cv-05858-LAK Document 15 Filed 08/26/21 Page 14 of 14
